Citation Nr: 1112591	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-06 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

A hearing was held on January 11, 2011, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The preponderance of the evidence is against finding that the Veteran has a current left knee disorder that manifested in service or within one year thereafter or that is related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran has a current right knee disorder that manifested in service or within one year thereafter or that is etiologically related to a disease, injury, or event in service or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  A right knee disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's bilateral knee claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

In this case, the RO did provide the appellant with notice in February 2009, prior to the initial decision on the claims in April 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the February 2009 letter about the information and evidence that is necessary to substantiate his claims for service connection.  Specifically, it stated that the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service. The February 2009 letter also notified the Veteran of the division of responsibilities in obtaining such evidence.  In addition, the letter advised him of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that in his January 2010 substantive appeal the Veteran raised the theory that his left knee disorder caused his right knee disorder.  In particular, he claimed that his right knee disorder resulted from overcompensating for his left knee problems.  He similarly asserted at his January 2011 hearing that he had a right knee disorder due to the increased stress put on the joint from his claimed left knee disorder.  In order to be granted, a claim of secondary service connection requires that the underlying claim be service-connected.  38 C.F.R. § 3.310 (2010).  As will be discussed in greater detail below, the Veteran's claimed left knee disorder is not service-connected, and therefore, as a matter of law, the claim for secondary service connection cannot be granted.  As such, there is no possibility of prejudice to the Veteran from the absence of notice of the elements of secondary service connection.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the his  claims. The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.  The Board does note that during his January 2011 Board hearing, the Veteran indicated that he sought treatment for his left knee problems at a VA medical facility in 1969 after his separation from service.  However, he stated that he was denied treatment by VA.  As such, there would be no VA treatment records that need to be obtained.  

The Board notes that the Veteran claims to have been treated during service in Vietnam at a field hospital for approximately one week for an infection of the left knee that caused significant swelling.  The Veteran's complete service treatment records are associated with the claims file, but they do not document any such treatment.  The Veteran has been unable to provide a timeframe as to when this treatment occurred or the specific field hospital where he was treated.  As such, there is insufficient information to search for any additional evidence, such as hospital or clinical records.  The VA does have a duty to assist the Veteran with the development of his claim.  However, that duty does not negate the Veteran's ultimate responsibility to assure that the VA receives all the information and evidence needed to substantiate his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has not provided sufficient information regarding his treatment for VA, a remand for such a search is not required.  

The Board also acknowledges that the Veteran has not been afforded a VA examination in connection with his claims for service connection for left and right knee disorders.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claims for service connection for a left knee disorder and a right knee disorder because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have had a disease, event, or injury pertaining to his knees during active military service, and the Board has found his statements regarding an in-service injury and continuity of symptomatology to be not credible.  The record contains no probative evidence that demonstrates otherwise.  In addition, the Veteran has been denied service connection for a left knee disorder.  As such, there is no event, injury, or disease in service or a service-connected disorder to which a current disorder could be related.  Therefore, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with arthritis of either knee within one year of service.  Indeed, there is no medical evidence that the Veteran has a current diagnosis of arthritis of either knee.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose complex medical disorders not capable of lay observation, such as degenerative joint disease of the knee, or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).


Left Knee

The Veteran alleges he has a left knee disorder due to injuries sustained while sustaining incoming fire from enemy units during his service in Vietnam.  Specifically, he asserts that he fell while running on rocky ground and suffered a laceration of the left knee, which became infected with extreme swelling and required that he be airlifted to a field hospital for treatment.

Given the Veteran's duties in the artillery and overseas station in Vietnam during service, the Board has considered the potential application of 38 U.S.C.A. § 1154(b) (West 2002).  However, the Veteran is not in receipt of any awards and/or decorations that would suggest that he engaged in actual combat with the enemy.  Furthermore, in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, 38 U.S.C.A. § 1154 (b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154 (b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  The evidence must still establish by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Initially, the Board notes that the Veteran's service treatment records do not document the alleged left knee injuries or treatment.  They are entirely negative for any complaints, treatment, or diagnosis of a left knee disorder.  Indeed, his September 1967 separation examination found his lower extremities lower extremitas to be normal, and significantly, in a contemporaneous Report of Medical History, the Veteran denied having a history of swollen or painful joints, arthritis, joint deformity, or "trick" or locked knee.

Moreover, the evidence of record does not show that the Veteran sought treatment immediately following his period of service or for many decades thereafter.  The Veteran concedes that his only private treatment for his left knee has been "slight observation," without any specific physical or diagnostic testing claimed to have been performed.  The claims file indicates that the Veteran established care with VA in July 2004 because he was planning on retiring in a year from his private sector job.  At that time, the Veteran reported a history of hypertension, but he did not have any complaints regarding his lower extremities.  On examination, there was no edema or other problems noted regarding his lower extremities.  In December 2004, the Veteran sought treatment for left hip pain and claimed that a private treatment provider had obtained x-rays five days prior that showed evidence of arthritis.  He was prescribed medication for the left hip, but complained that the side effects included numbness and tingling going down the left leg to the foot.  The Veteran did not otherwise report knee problems.  In August 2005, the Veteran reported a back problem experienced in December 2004 that had resolved, but he still did not report any knee problems, and an examination of the extremities was normal.  In September 2006 and October 2007, the Veteran was seen for a routine follow-up examination for his hypertension and other problems unrelated to his knees.  At that time, the Veteran did not report knee problems, and an examination of the extremities was once again negative.  

In February 2008, the Veteran was seen for elevated liver function tests.  At that time, he denied having any muscle or joint aches or pain, and there was no evidence of swelling.  His range of motion was normal, and he ambulated without assistance.  In September 2008, the Veteran once again denied having joint pain or neurological problems.  In May 2009, the Veteran first reported ongoing left knee pain that was worse with activity.

Based on the evidence of record, the Board concludes that service connection for a left knee disability is not warranted.  The Veteran has reported having current pain in his left knee, but there is no evidence of a diagnosed disorder.  Pain alone is not a disease or injury, and it is not a disability for purposes of VA compensation. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)

Moreover, the Board finds there is no competent and credible evidence of record demonstrating a continuity of left knee problem symptomatology since service.  In reaching this decision, the Board has considered the Veteran's statements and descriptions of the in-service injuries and his assertions of continuity of symptomatology thereafter.  That said, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his in-service injuries and continuity of left knee problems are inconsistent with the objective medical record and his own contemporaneous statements.  

Significantly, at his September 1967 separation examination, the Veteran denied having a history of joint problems, and an examination of the lower extremities was normal.  As such, there is actually affirmative evidence actually showing that the Veteran's knees were normal in service and that he did not have any complaints.

Moreover, at the time the Veteran established care with the VA in July 2004, he did not report any ongoing left knee problems.  The Veteran did indicate some left lower extremities problems in December 2004, but there was no specific mention of any knee problems, and attributed the onset of the symptoms to the prescription of medication for left hip pain.  In addition, in February 2008 and September 2008, the Veteran specifically denied having any joint aches or pain.  The Board also finds it significant that the Veteran reported ongoing left hip pain in December 2004 and resolved back pain in August 2005, but failed to report problems with his knees on either occasion.  When the Veteran finally reported ongoing left knee problems in May 2009, the Veteran was advised to lose weight and was counseled on diet and exercise.  Treatment records indicate that the Veteran was recommended to lose weight on other occasions during treatment visits prior to May 2009, but there was never any mention of knee problems.  

Finally, the Board finds it highly significant that the Veteran filed a claim for entitlement to service connection due to exposure to herbicides in April 1997, but did not raise a claim for the left knee problems.  The Board finds it reasonable to conclude that, if the Veteran had been experiencing ongoing left knee problems from service, he would have so reported such problems at the time of his September 1967 separation examination, when he reported other joint problems in December 2004 and August 2005, when he expressly denied joint problems in February 2008 and September 2008, or when filing a separate claim for herbicide exposure in April 1997.  It stretches the limits of credulity to believe that the Veteran would report joint problems that had already resolved, as he did in August 2005, but fail to discuss ongoing problems with his left knee.  The Board finds that all of these factors weigh heavily against finding his current assertions of an in-service injury followed by continuity of symptomatology thereafter to be credible.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether or not he experienced injury or complaints in service.  Rather, this is a case in which the record shows no disability or complaints of knee problems at separation from service and explicit denials of joint problems on multiple occasions after service.  Thus, there is affirmative evidence, rather than merely a lack of contemporaneous evidence.

In short, the Board gives greater credence and weight to the contemporaneous medical records and the Veteran's statements when seeking such treatment than to the recent assertions of continuity of symptomatology, which were first made only after filing his claim for service connection.  As discussed above, there are objective documents and the Veteran's own statements that refute his claim of experiencing a continuity of left knee problems since service.  Therefore, the Board finds that the Veteran's allegations of an in-service injury and continuity of symptomatology are not credible.

Based on the foregoing, there is no credible evidence of an injury is service or continuity of symptomatology since service.  As such, there was no event, disease, or injury in service to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, the Board concludes that the Veteran does not have a current left knee disorder that manifested in service or within one year thereafter or that is causally or etiologically related to service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left knee disorder.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a left knee disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


Right Knee

The Veteran claims that he has a right knee disorder due to overcompensating for left knee problems.  The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of a right knee disorder.  Moreover, the Veteran did not seek treatment for any knee disorder until many decades following his separation from service.  Indeed, the Veteran has not alleged that his right knee problems began while in the service.  Rather, he claims that his current problems developed after service as a result of a left knee disorder.

The Board notes the Veteran is competent to report right knee pain and other observable symptoms.  Currently, there is no evidence of record indicating that the Veteran was treated for or diagnosed with a right knee disability in service, nor does the Veteran argue any right knee disability began in service or that he experienced a continuity of symptomatology from service.  As such, there was no event, disease, or injury in service to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, the Board concludes that the Veteran does not have a current right knee disorder that manifested in service or within one year thereafter or that is causally or etiologically related to service.  Accordingly, the preponderance of the evidence is against the claim for service connection for a right knee disorder on direct basis.

With respect to the Veteran's claim that his current right knee problems were caused or aggravated by a left knee disorder, the fact remains that service connection has not been established for a left knee disorder.  Therefore, as a matter of law, service connection cannot be granted for a right knee disorder on a secondary basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder is denied.


REMAND

The Veteran is also seeking entitlement to service connection for bilateral hearing loss and tinnitus.  He claims that he developed bilateral hearing loss and tinnitus in service due to in-service noise exposure, primarily from artillery fire.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims. 

In that regard, the Board notes that the Veteran was afforded a VA examination in May 2008 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  After reviewing the medical records and performing a physical examination, the examiner diagnosed the Veteran with bilateral hearing loss and tinnitus and opined that it was less than likely that those disorders were the result of the acoustic trauma, injury, disease, or event in the military service.  The examiner based her rationale on the fact that the Veteran had normal hearing at the time of his separation examination and that tinnitus was not documented in the service treatment records.  The Board notes that the Veteran's measured hearing acuity at separation showed a marked improvement at most frequency levels from testing done at entrance into service.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise- induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."

In this case, the Veteran is competent to report a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  The May 2008 VA examination also found him to have bilateral hearing loss by VA standards and diagnosed him with tinnitus.  See 38 C.F.R. § 3.385.  However, the examiner stated that those disorders were less likely as not caused by or the result of his military noise exposure.  As to a rationale for her conclusion, the May 2008 VA examiner stated that there was no evidence of acoustic trauma during military service, normal hearing acuity at entrance and exit examinations, and significant post-service noise exposure.  With respect to the examiner's representation that there was no evidence of acoustic trauma in service, as noted, the Veteran is competent to report incidents of acoustic trauma and his military occupational specialty in field artillery certainly supports an assertion of in-service acoustic trauma.

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered.  In this case, the May 2008 VA examiner stated that tinnitus was less likely as not caused by or a result of acoustic trauma, but she did not discuss other possible causes, including whether the Veteran's tinnitus may be due to his hearing loss.

The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any bilateral hearing loss and tinnitus that may be present.

 Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims file to the May 2008 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge and that the Veteran's MOS in field artillery lends credence to his representations of such noise exposure.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


